51 Cal. Rptr. 3d 708 (2006)
146 P.3d 1251
PEOPLE
v.
MILLER (Mason G.).
No. S135231.
Supreme Court of California.
November 1, 2006.
The above-entitled matter is transferred to the Court of Appeal, Fourth Appellate District, Division Three, with directions to vacate its decision and to reconsider the cause of People v. Moore (2006) 39 Cal. 4th 168, 45 Cal. Rptr. 3d 784, 137 P.3d 959. (Cal. Rules of Court, rule 29.3(d).)
GEORGE, C.J., KENNARD, BAXTER, WERDEGAR, CHIN, MORENO & CORRIGAN, JJ., concur.